11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Brian Allen Olivas,                           * From the 358th District
                                               Court of Ector County,
                                               Trial Court No. D-41,278.

Vs. No. 11-14-00075-CR                        * September 11, 2014

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is error in
the judgment below but that the error does not constitute reversible error. Therefore, in
accordance with this court’s opinion, we modify the judgment revoking community
supervision to change the amount of assessed attorney’s fees from $1,100 to $500 as
follows: “Furthermore, the following special findings or orders apply: $500.00
ATTORNEY FEES,” and we dismiss the appeal.